 DANIEL O'CONNELL'S SONS, INCORPORATED512.Southern IllinoisDistrictCouncil, International Ladies'Garment WorkersUnion, AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Dorothy Jacobs on February 9, 1962, the Respondent did notcommit any unfair labor practice in violation of Section 8(a) (3) and (1) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the complaint be dismissed.Daniel O'Connell'sSons,IncorporatedandOmer FortinandHoisting and Portable Engineers,LocalNo. 4,InternationalUnion,of Operating Engineers,Party to the ContractHoistingand Portable Engineers,Local No. 4,InternationalUnion of Operating Engineers,and its business agent, LarryP. SalvucciandOmer FortinandDaniel O'Connell's Sons,Incorporated,Party to the Contract.CasesNos. 1-CA-3552and 1-CB-723. October 10, 1962DECISION AND ORDEROn June 20,1962, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief and the Respondent Union filed a brief in oppo-sition to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein (issued January 30, and amended March 2, 1962, and atthe hearing; charges filed August 14 and 16, 1961) alleges that, since about April 1,1961, the Company has violated Section 8(a)(3) and (1) of the National Labor139 NLRB No. 13.672010-63-vol. 139-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, 73 Stat. 519, by giving effect to an arrangement 1 or prac-tice which requires or causes discrimination against employees or applicants becauseof nonmembership in the Union, and by discriminating against Fortin because of hisnonmembership or the Union's refusal.to approve him for employment; and that theUnion has violated Section 8(b)(1)(A) and (2) by compelling the Company toemploy only members of or persons approved by it, by maintaining and enforcingan arrangement or practice which requires the Company to discriminate against em-ployees because of nonmembership in the Union, and by causing the Company to dis-criminate against Fortin because of his nonmembership or because of the Union'srefusal to clear him.The answers deny .the allegations of violation.A hearing was held before Trial Examiner Lloyd Buchanan at Fall River andBoston, Massachusetts, on March 21 and 28, 1962. Pursuant to leave granted to allparties, briefs have been filed by the General Counsel, the Company, and the Union,the time to do so having been extended.This is one of a series of three cases (each is a consolidated case), the other twoinvolvingColeman Bros. Corporation,139 NLRB 393, andDravo Corporation,139 NLRB 57. In addition to the respective employer respondents, each of thethree cases names as respondents the Union herein and its business agent, and Fortinas the Charging Party.The cases were heard at approximately the same time, beingscheduled for and opening on successive days.The General Counsel was empowered under the Board's Rules and Regulationsto consolidate all of these proceedings, but did not do so.The question arises underthe circumstances whether and to what extent he should now be heard to request thatnotice be taken in all of the proceedings of testimony in any one which is "applicable"to all.That procedure would deny to the other corporate respondents the op-portunity to be heard or to question witnesses. Such a request was made at the closeof theDravohearing.Whatever the General Counsel's claim in this connection, I stated at the instanthearing and now repeat that I would not ignore testimony in one case which directlyaffects the credibility of a witness in another, as where the witness testifies contraryto what he has testified elsewhere. In such event the testimony thus noted would bepointed out and counsel given 10 days after service of the Intermediate Report totake steps to meet it-all of this with the limitation that such testimony would not beconsidered against a party who was not present and represented when it was received,and which had no opportunity to cross-examine and to meet such testimony.Theoutstanding impression throughout these cases is that of Fortin's unreliability on thestand although, as will be seen, that alone is not relied on herein.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)I.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Massachusetts corporation withprincipal office and place of business in Holyoke, Massachusetts, has been engaged asthe structural contractor at a jobsite in Somerset, Massachusetts; that it annually pur-chases and causes to be transported in interstate commerce large quantities of suppliesand materials, and receives such to the extent of more than $50,000 directly frompoints outside the Commonwealth of Massachusetts; and that it is engaged in com-merce within the meaning of the Act.Itwas admitted and I find that the Union is a labor organization within themeaning of the Act.II.THE UNFAIR LABOR PRACTICESFortin is and has been a member of Local 98 of this same International union,the Operating Engineers.That locals jurisdiction lies in theWorcester area anddoes not include the Somerset jobsite, which lies within the jurisdiction of the Unionherein,Local 4.He is a licensed Massachusetts operator, has operated variousmachines, including shovels, bulldozers, graders, loaders, cranes, and rollers, andhas performed mechanical work on machines.There is no issue here concerninghis general experience.Fortin sought work on this job and testified to two conversations, 3 or 4 weeks apartbut both in April 1961, with Mathisen, the Company's superintendent on the job.During the first, a Local 98 member whom the Company had brought to this jobwas operating a machine, and Mathisen allegedly told Fortin that he was having1 This term is here used inclusively and covers the alternative allegations concerning anoral agreement or understanding. DANIEL O'CONNELL'S SONS, INCORPORATED53trouble clearing Paquette.Mathisen also told Fortin at that time that the Companywould need many operators eventually and that he should drop in occasionally.Thelatter suggests that the selection and hiring would be done by the Company, whateverdifficulty the Union was allegedly causing with respect to Paquette. In any event,Mathisen's statement is not binding on the Union and does not prove violation by it.Nor, as far as the Company is concerned, did he here discriminatorily refuse to hireFortin or indicate that he would be unable to hire him.At the time of his second conversation with Mathisen, Fortin observed half adozen machines on the job and about 10 operators.He testified that he hadvisited thesite almostevery day and saw equipment arriving.Fortin later testi-fied that various machines were mannedafterhis second conversation with Mathisen;at the time of that conversation, there were two cranes on the job, one manned andthe other for which Mathisen said that he had a Local 98 man. This testimony isquite uncertain sand unclear: whether Paquette was operating the first machine and asecond 98 man was to operate the other, or whether some unidentified operatorwas on the first (his connections and hiring unexplored) and Paquette on the other.What is clear is that Fortin was "confused" (his own term) as he had testified firstto half a dozen machines and 10 operators at the time of this second conversation.While as noted, Fortin allegedly went to the site almost every day and by thelatter part of April there were about 10 operators, we do not at this stage have anyevidence of discriminatory refusal to hire him and only a possible implication fromthemere failure to hire.But whether men thus hired had applied before him,whether he was available whenmen were neededand hired, and the other circum-stances connected with these hirings, we do not to this point knowFortin testified that he then had three conversations with DiPaolo, the mastermechanic on the job, a member of the Union. It appears from Mathisen's 'testi-mony that, after DiPaolo was hired, Mathisen would tell him to get operators fromthe Union, and he would call the Union for menAccording to DiPaolo, contradict-ing Salvucci, the Union's business agent, and also contrary to Mathisen's assumptionin this connection, he never called Salvucci for operators; he maintains a list or file ofapplicants and, when Mathisen asks for a man, calls one and takes him to the office,the timekeeper signing the man in for work.DiPaolo maintained that under thisprocedure he does not hire, and in this he was clearly supported by Mathisen, whotestifiedthat he alonehas authority to hire.But whetheror notDiPaolo's activityconstitutes hiring, it is clearthataccordingto both his own and Mathisen's versionhe plays an important part in the hiring process, acts on behalf of the Company, andisat least held out as a supervisor within the meaning of the Act.There is noevidence thathe is an agentof the Union any more than Mathisen was when' hehimself called the Union for men early on the job and before DiPaolo was hired.As against the General Counsel and the Union, the duties of a stewardas agentof the Union, described by Salvucci in theColemancase,may be notedin contrastwith the master mechanic's duties ashere described.Fortin placed his first conversation with DiPaolo at about the middle of May, theformer asking whether DiPaolo was going to do the hiring, and the latter replyingin the affirmative and taking Fortin's name, address, and telephone number.Fortin'stestimony in this connection does not even suggest that he recognized or suspecteddiscrimination to that time.While we would not rely on his decision of the legalissue presented, his attitude casts light on the facts as he recognized them.Whetherhe realized that men hired were properly ahead of him for these jobs, or for what-ever reason which we need not guess, he made no complaint.Fortin testified that a week or 10 days later (evidently in the latter part of May,although he was uncertainas to dates)he againasked DiPaolo for ajob and wasagain askedhis name;DiPaolo then allegedly asked whetherhe was a memberof the Union, he replied that he wasnot, andhe was told that there wasnothing forhim.DiPaolo testified that he has told hundredsofmenthat therewas no jobfor them.He places applicants'names on a spindle,and the only reason that hehas not called Fortin was that hehad seenabout 75 applicants before him and had notreachedhis name.DiPaolo denied that he ever checks an applicant's union affilia-tion.It doesnot appearthat Fortin wasdiscriminatorilydenied a job at the timeof this conversation.As for the suggestion of unlawful practice and anticipatory re-fusal,2 I do not believe that DiPaolo would have or didindicatethatemployment wasbasedon membership in the Union.Fortin testified further that a week or 10 days thereafter he complained to DiPaolothat aman whom he had not seen beforehad been hiredthatmorningand thatotherswere beinghiredalthough he himselfwas therealmostevery day.The2 CfThe Lummvs Company,101 NLRB 1628, 1632 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact of such hiringdoesnot itself prove discrimination.But DiPaoloallegedlyreplied that he was doing what he could, and added that Salvucci has a mind of hisown.His recollection refreshed,Fortin now added that DiPaolotold him thatSalvucci had sent down the individualto whom Fortinhad referred.DiPaolo testi-fied that he had only two conversations with Fortin: the second, in June, was limitedto Fortin's questionwhether there was anything doing and his own reply, "Nothingyet," and suggestion that Fortin try other contractors on the same site (still withinthe Union's jurisdiction).To explain -DiPaolo's allegedstatementthat Salvucci has a mind of his own (werecallDiPaolo's denial, which I do not credit, that he ever called Salvucci for men),Fortin testified to a background conversation with Salvucci in 1960, the latter at thattime declaring that he had men of hisown whowere loafing.Clearly themaster me-chanic could not bind the Union.Nor can it be said that his duties in the hiring pro-cedurewere such that he could bind the Company byan admissionconcerning theUnion's attitudeor its effect.To the extent that the General Counsel argues that fromDiPaolo's statement that Salvucci hasa mindof his own "may be inferred" the rea-son for employing only members of the Union, the short answer is that what "maybe" may with equal validity not be.Most significantly since the General Counselrelieson "the men of my own loafing" phrase to prove the violative tenor ofDiPaolo's reference to Salvucci, it has recently been pointed out that such aphrase is "as susceptible of a nondiscriminatory interpretation as a discriminatoryinterpretation." 3Finally, Fortin testified that Salvucci had more recently, in the summer of 1961,said to him on another jobsite that he would be the judge of who would and whowould not work, andsuggestedthat another contractor nearby would need men.Fortin did not enhance his credibility as he thereafter testified that the references tothe men loafing and the statement that Salvucci would be the judge of who works inthis territory were made in the same conversation, in the summer of 1961.At thispoint Fortin contradicted himself in several other respects, which need not now bedetailed.(The remarks were not made twice.As inDravo,Fortin placed the sameconversation at different periods.)With Fortin so unreliable, it should not be necessary to point out that even ifSalvucci had said that he would judge who was to work (he admitted that he selectsa manwhen a request is received), and even if all applicants were cleared by theUnion,4 the testimony here being to the contrary, this could conceivably be basedon priority of application.Salvucci testified that at a prejob conference, later placed no March 29 and 30,between representatives of the Company and the Union, the Company stated that itwanted to bring to the job two Local 98 men and Salvucci agreed; and that therewas no talk of other men except that, if the Company could not get qualified op-erators, the Union would supply them.As for whether it was agreed at this con-ference that all operators except those two should be obtained through the Union,Salvucci when questioned about this specifically would say no more than that he didnot recall suchan agreement.The fact is that, except for men who "came with"various pieces of equipment which the Company brought to the job, all operatorsother than the two local 98 men aforementioned were members of the Union hereinalthough, as we shallsee, one washired directly, not through the Union.Salvucci testified variously that the Company hired operators as they applied forwork on the job, not through the Union; then that "they probably got some ofthem [through the Union].They would call [him] up and say they needed a manfor such and such a thing, and [he] would send them down"; then that he knew menwere hired on the job directly because he saw them there and they had not beenreferred by him.As Mathisen reliably testified, and contrary to DiPaolo, Salvuccideclared that it was DiPaolo who called for men on behalf of the Company.If Salvucci contradicted himself again when he later testified that employers fromoutside the Fall River area, like this Company, are not acquainted with applicants'qualifications and therefore call the Union for men, we have at most evidence of afrequent but not regular or exclusive practice of calling on the Union, without con-comitantproof of discrimination in referrals by the latter.Further bearing onSalvucci's credibility is what appeared to me to be a reckless denial by him that hehad known Fortin, much less that he knew that Fortin was looking for a job; followedby his statement that he talks to manymen and mayhave talked to Fortin before.All of the testimony on this point appears to suggest that the Company did callon the Union formen exceptinMarch and April, at the beginning of the job, whensPipe Fitters Local No. 393,et al. (Alco Products,Inc.),136 NLRB 492.4 Ibid. DANIEL O'CONNELL'S SONS, INCORPORATED55itwas satisfied with the qualifications of three operators and hired them directly.Such a finding is to some extent supported by Mathisen's testimony that, while theCompany had agreed to abide by a contract whose relevant hiring provisions arenoted in the margin,5 and had called on the Union for men, it was not "unusual" tohire a man directly, i.e., not through the Union. In fact, only one such operator washired in this manner, on the recommendation in April of a field engineer who knewhim.Whatever conclusion may be urged from the fact that this operator was amember of the Union, he was not hired through it or pursuant to the agreementmentioned.On the other hand, suggesting the need for union action (but still not showingviolation) is the request noted that the Union clear the two operators whom theCompany had brought to the site; and, need or not, Mathisen's testimony that theCompany later complied with Salvucci's demands that the Union be used as the sourceof operators although Mathisen told Salvucci that he "didn't agree with it."If, as the General Counsel recognizes, a written agreement that the Union wouldbe the exclusive source of supply is not violative where the Union's discriminatoryrefusel to refer an applicant is not shown, it is not clear how violation can be foundin the proof of an oral argreement which reflected the Company's desire to getexperienced men and which was not fully lived up to, there being no discriminatoryrefusal.Although absence of specific discrimination earlier and of a prior unlawful practicedoes not remove the possibility of violation here, not to be overlooked is the factthat Foitin had been employed by a local company which has a contract with theUnion.This indicates that in the other situation at least the contract itself was notfollowed or recognized as constituting the Union the exclusive source of supply;or that the Union nevertheless recommended Fortin, who was not a member; orbothWe also should note Salvucci's testimony that, in response to Fortin's question,he told the latter that he was free to go to work on the instant job.SinceMay 1, 1961, there have been approximately 25 hirings, including an un-specified number of "duplicates," i.e., men hired, laid off, then recalled.No claimhas even been made of unlawful preference in recalling men laid off rather than hir-ing a new man, like Fortin. It cannot be said that the unknown number of newhirings which this figure of 25 represents suggests violation when compared withDiPaolo's uncertain testimony concerning the number of applicants whose names hetook.Some 75 inquired concerning jobs,-but not all asked to be listed.DiPaolotestified that he took 30 or 35 names between May 1 and the third week in May, whenhe took Fortin's name,6 then that the number was 25 to 28; and that he has takenapproximately 15 names since.Not only was DiPaolo evidently guessing at thesenumbers, but his confusion was manifest as he first stated that, of the 30 to 35 nameson his spindle when Fortin's was taken, that name was the 20th or 23d; regardlessof the question here put to DiPaolo and his answer, it must be clear that, at the timewhen Fortin's name was taken, it was the last on the then-existing list, there beingno suggestion or claim that he was preferred over prior applicants. If there be anymeaning in the approximation, Fortin's name was at that time approximately 26thor 29th. If 10 or 12 men have since been put to work, Fortin would have movedup to a number 14 or 19 position, which with all of these approximations is notinconsistent with DiPaolo's statement that he is now about 14th.On the other hand, I find it difficult to reconcile with this the further guess thatthere are now "probably 18" names on the list and that Fortin's "could be around14." If 15 names were added after Fortin's why are there only about 4 behind himnow?How much of this variance is ascribable to the guessing game, we do notknow.No attempt was made to obtain an explanation.Nor does the GeneralCounsel's attempt to analyze these figures provide sufficient basis for assumingdiscrimination, i e , that some who were behind Fortin on the list were given jobs,and discriminatorily soWe can adopt the General Counsel's conclusion: "Thefigures supplied by DiPaolo are not clearly conclusive of anything."Coming fromone who elicited this information, and on whom the burden of proof rests, such arA finding with respect to the allegediv exclusive nature of the hiring provision wouldbe obiterWhile the Union is declared to he "the established and prime source" ofoperators, and the Company agrees to notify the Union of its needs, reference is made to"workmen procured by the Employer from other sources "Maintaining that it did notagree at the prejob conference to hire all men through the Union (in contradiction to hisearlier affidavits as I construe it), Mathisen declared that it "Indicated that [it] wouldprobably hire locally"9As noted Fortin's uncertainty was also manifest when he appeared to place this in thelatter part of May 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusion indicates defeat in this connection and suggests that the information wassought at the hearing in the Micawber-like hope and on the bare possibility that"something would turn up."The Company's assistant superintendent of equipment, O'Brien, provided exactfigures on the number of operators employed, but since May 1, not the third weekinMay: that number is 22. Pursuing this numbers game further, it may be notedthat the total of 22 could be reconciled with Fortin's approximation of 10 at theend of April (conceivably early in May) and DiPaolo's guess of 10 to 12 added afterhe took Fortin's name.A caution is here warranted: Some of the 10 to whomFortin referred may have been men who came with the machines and were not hiredby the Company; on the other hand, men may have been hired between the datesindefinitely fixed by Fortin as the latter part of April and his third conversation withDiPaolo 3 or 4 weeks later or about the third week in May.The valiant attempt to elicit data which would indicate discriminatory failure tohire or refer Fortin has been followed by this fruitless attempt to analyze that datato a reliable conclusion.The figures are inexact, unreliable, and indeed inconclusiveWith or without consideration of the collective-bargaining agreement mentionedin the complaint but not claimed to be unlawful, either as background or as allegedmotivation for the violations claimed, determination must be made on the basis ofthe facts adduced with respect to the acts by the Company and the Union which arealleged to be violative.The various alternative violations have not been proved.To the extent that the Company hired or sought to hire directly, no unlawful prac-ticeor refusal of Fortin has been shown.Violation has no more been shownto the extent that the Company looked to the Union for men, or in the Union'sactivities.Despite or with the elements of doubt with respect to the credibilityof various witnesses, including Fortin, as indicated, the testimony taken piecemealor as a whole does not show an unlawful arrangement or practice, or discriminationagainst Fortin specifically.Nor does it appear that the Union caused or attemptedto cause discrimination or that it interfered as alleged.'+Lack of a job may have made Fortin unreasonably (considering the employmentsituation) impatient.On the other hand, proof which was not here available mightsupport his suspicion and claim of discrimination.One may wonder whether, asdistinguished from the absolute preferment of union men, alleged but not proved,there was instead of an actual plan to prevent Fortin's employment, a limited andunlawful preference to members of this Union. But although Fortin testified thathe applied very early and before he saw various men put to work, we have no proofthat those who were hired had applied after him.Thus with respect to neitherunion referral nor direct company hiring has discrimination been shown becauseof membership in the Union or lack thereof.Whether continued failure to obtain a job and detailed investigation thereof willin the future disclose violation of the Act remains to be seen.One may hazard theguess that Fortin will soon find an opportunity for employment (if he has not already)with one of various employers as one was opened to him atColemanthrough directhiring; or by the process of working up, as he evidently has been, to the head of alist.Whatever suspicion may exist because of the fact of Fortin's unemployment maybe effective in prompting a thorough investigation; but it is not proof or a sufficientsubstitute for proof.Upon the basis of the above findings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within the meaning of the Act.2.Hoisting and Portable Engineers, Local No. 4, International Union of Oper-ating Engineers, is a labor organization within the meaning of Section 2(5) of the Act.3.The Company has not engaged in unfair labor practices within the meaningof Section 8 (a) (3) or (1) of the Act.4.The Union has not engaged in unfair labor practices within the meaning ofSection 8 (b) (1 ) (A) or (2) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the complaint be dismissed in itsentirety.7 Compare the evidence InYuba Consolidated Industries, Inc.,136 NLRB 683;Local 41,Sheet Metal Workers (Iowa Sheet Metal Contractors,Inc.),136 NLRB 787.